DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on have been fully considered but they are not persuasive.
In re page 8, the applicant argues that “Concerning claim 7, the Office Action considers that the additional feature of this claim is disclosed by Kannan. In particular, the Office Action alleges that Kannan discloses that the terminal, upon receiving the multimedia stream clip or the link for obtaining the multimedia stream clip, the multimedia stream clip or the link is published on a newsfeed of the user. However, Kannan merely describes that the contextual message received by the terminal is displayed on the interface (referenced 800) of the device (see paragraphs [0086] and [0087]). Therefore, the additional features of claim 7 are not disclosed by the cited prior art.”
	In response, the examiner respectfully disagrees. Kannan et al. discloses in fig. 8A-8B, paragraph 0085-0087 that “As described above, app server 240 may identify .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/188629 by Hou et al. in view of US 2017/0169039 by Brown et al. and US 2015/0120839 by Kannan et al. and US 2015/0326900 by Yoshizawa.


Regarding claim 1, Hou et al. discloses a method for acquiring a clip of a multimedia stream being broadcast on a display device of a user, the method being implemented in a user terminal which is distinct from the display device and comprising (fig. 1-3): 
upon receiving user input asking to receive, in the user terminal receiving the user input, and from the content server, a clip of the multimedia stream being broadcast on the display device, sending a first request to the display device to request an identifier of the multimedia stream being broadcast (fig. 1-3, paragraph 0007, 0024-0026, 0049, 0063 teaches “On the other hand, the multimedia playback device 306 plays corresponding multimedia content in real time according to a multimedia signal received from the streaming media source end 302. When receiving a recording command triggered by a user, the terminal 304 may turn on an audio and video recorder (or a multimedia recorder), such as a microphone or a camera, record, by using the audio and video recorder which is turned on, sounds, images, and/or videos currently occurring in an environment in which the terminal is located, to obtain multimedia data. The terminal 304 further generates a streaming media search request according to the streaming media data packet, and sends the generated streaming media search request to the server 308. The server 308 receives the streaming media search request sent by the terminal 304, identifies to-be-matched streaming media features according to the streaming media search request, searches a streaming media feature sequence of each streaming media source end 302 for a feature segment that matches the to-be-matched streaming media features, acquires a playback timestamp of the matching feature segment and a source end identifier of the streaming media source end to which the streaming media feature sequence belongs, searches for the preconfigured interaction response information that corresponds to the acquired source end identifier and the playback timestamp, and returns the corresponding interaction response information to the terminal 304.” Hou et al. discloses playback device 306 plays multimedia content in real time from source end 302. When receiving a recording command triggered by a user, the terminal 304 may turn on an audio and video recorder to record sounds, images, and/or videos currently occurring in playback device 306. The terminal 304 further generates a streaming media search request according to the streaming media data packet, and sends the generated streaming media search request to the server 308. The server identifies to-be-matched streaming media features according to the streaming media search request and send it back to the terminal 304. Therefore, meets claimed “upon receiving user input asking to receive, in the user terminal receiving the user input, and from the content server, a clip of the multimedia stream 
receiving, in response to the first request, a response including the identifier to the multimedia stream being broadcast (as discussed above)
upon receiving the identifier of the multimedia stream being broadcast, generating a second request asking to receive the multimedia stream clip, said second request comprising a timestamp for the user input, the identifier of the multimedia stream being broadcast, and a duration of the multimedia stream clip (in addition to discussion fig. 1-4, 7, paragraph 0023, 0049-0053, 0078-0083, 0098-0101, 0110, Hou et al. further discloses the terminal 304 further generates a streaming media search request according to the identifier of the multimedia stream being broadcast (the streaming media data packet),  and sends the generated streaming media search request to the server 308. The server 308 receives the streaming media search request sent by the terminal 304, identifies to-be-matched streaming media features according to the streaming media search request, searches a streaming media feature sequence of each streaming media source end 302 for a feature segment that matches the to-be-matched streaming media features, acquires a playback timestamp of the matching feature segment and a source end identifier of the streaming media source end to which the streaming media feature sequence belongs, searches for the preconfigured interaction 
sending said second request to the content server (in addition to discussion, paragraph 0039, 0040, 0089); and
receiving, from the content server, said multimedia stream clip or a link for obtaining said multimedia stream clip (in addition to discussion, paragraph 0039, 0040, 0089).
Hou et al. fails to disclose a timestamp for said user input asking to receive a clip of the multimedia stream being broadcast on the display device, said multimedia stream clip being generated by the content server on the basis of said timestamp for the user input and said duration indicated in said request; receiving, a response message including the identifier to the multimedia stream being broadcast; upon receiving said message including the identifier of the multimedia stream being broadcast, generating a second request; a decoder connected to the display device, receiving from the decoder, in response to the request, the identifier being retrieved by the decoder, of the multimedia stream being displayed on the display device;

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a timestamp for said user input asking to receive a clip of the multimedia stream being broadcast on the display device, said multimedia stream clip being generated by the content server on the basis of said timestamp for the user input and said duration indicated in said request, as taught by Brown et al. into the system of Hou et al., because such incorporation would allow more options to select on the display device, thus increase user flexibility of the system.
Hou et al., Brown et al. fail to disclose receiving, a response message including the identifier to the multimedia stream being broadcast; upon receiving said message including the identifier of the multimedia stream being broadcast, generating a second request; a decoder connected to the display device, receiving from the decoder, in response to the request, the identifier being retrieved by the decoder, of the multimedia stream being displayed on the display device;
Kannan et al. discloses receiving, a response message including the identifier to the multimedia stream being broadcast; upon receiving said message including the identifier of the multimedia stream being broadcast, generating a second request; (fig. 8A-8B, paragraph 0085-0087)

Hou et al., Brown et al., Kannan et al. fail to disclose a decoder connected to the display device, receiving from the decoder, in response to the request, the identifier being retrieved by the decoder, of the multimedia stream being displayed on the display device;
Yoshizawa discloses a decoder connected to the display device, receiving from the decoder, in response to the request, the identifier being retrieved by the decoder, of the multimedia stream being displayed on the display device (fig. 1, 2, 12, Abstract teaches “In a system configured to enable mutual communications between a contents server and a video display device, the contents server is configured to accumulate a plurality of video contents, receive operator analysis information transmitted from the video display device, select at least one video content from the plurality of accumulated video contents based on the operator analysis information received by an operator information receiving unit, and transmit the selected content to the video display device. The video display device is configured to receive a digital broadcast wave, select a digital broadcast program, acquire the operator analysis information of the video display device, transmit the acquired operator analysis information to the contents server, receive the video content transmitted from the contents server, and select and display one of the digital broadcast program selected by a digital broadcast program selector and the video content received by a video contents receiving unit.”, paragraph 0040, 0069, 0072-0073 teaches a decoder connected to the display device);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a decoder connected to the display device, receiving from the decoder, in response to the request, the identifier being retrieved by the decoder, of the multimedia stream being displayed on the display device, as taught by Yoshizawa into the system of Hou et al., Brown et al., and Kannan et al. because such incorporation would allow to display media stream in a display device, thus increase user flexibility of the system.

Regarding claim 2, Hou et al. discloses the method wherein the duration of the multimedia stream clip is predefined (in addition to discussion fig. 1-5, 7, paragraph 0060-0069, 0078-0088, 0108-0110).

Regarding claim 3, the method comprising preliminarily: launching, on the user terminal, an application dedicated to the content server, wherein the user input is received from a graphical user interface of the launched application (in addition to discussion above, Hou et al. fig. 1-5, 7, paragraph 0060-0069, 0078-0088, 0108-0110; Kannan et al., paragraph 0011, 0025-0027, 0030, 0045, 0067).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 4, the method wherein the identifier of the multimedia stream being broadcast is received from a decoder connected to the display device, said decoder being able to process a received multimedia stream for display on the display device (in addition to discussion above, Hou et al. fig. 1-5, 7, paragraph 0060-0069, 0078-0088, 0108-0110; Kannan et al., paragraph 0085-0087).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 6, Hou et al. discloses the method wherein the user terminal accesses the content server via a connection to a mobile network (in addition to discussion Hou et al., fig. 1-5, 7, paragraph 0060-0069, 0078-0088, 0108-0110).

Regarding claim 7, the method further comprising, upon receiving the multimedia stream clip or the link for obtaining said multimedia stream clip, the publishing of said multimedia stream clip or said link on a newsfeed of the user (Kannan et al., fig. 8B, paragraph 0085-0087).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 8, a non-transitory computer storage medium, storing instructions of a computer program for implementing the method when these 

Claim 9 is rejected for the same reason as discussed in the corresponding claim 1 above.

Regarding claim 10, the method wherein the identifier is an identifier of the television channel broadcasting the multimedia stream (in addition to discussion above, Brown et al., paragraph 0034, 0076; Kannan et al., Abstract; Yoshizawa, paragraph 0040, 0063).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 11, the method wherein the second request comprises a user identifier, the clip of the multimedia stream being stored in a memory area of the server with is dedicated to the user identifier (in addition to discussion above, Kannan et al., fig. 8A, 8B, paragraph 0085-0087; Yoshizawa, fig. 13-15).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 12, the method further comprising, upon receiving the multimedia stream clip or the link for obtaining said multimedia stream clip, uploading the multimedia stream clip to a remote server which manages a newsfeed of the user, 
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 13, the method further comprising, upon receiving the multimedia stream clip or the link for obtaining said multimedia stream clip, and after a user confirmation, the publishing of said multimedia stream clip or said link on a newsfeed of the user (in addition to discussion above, Kannan et al., fig. 8A, 8B, paragraph 0085-0087; Yoshizawa, fig. 2-3, 7-8, paragraph 0061).
	The motivation for combining references has been discussed in independent claim above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/188629 by Hou et al., US 2017/0169039 by Brown et al. and US 2015/0120839 by Kannan et al. in view of US 2011/0231569 by Luby et al.
Regarding claim 5, Hou et al. discloses user input, Brown et al. discloses a timestamp for said user input asking to receive a clip of the multimedia stream being broadcast on the display device, Kannan et al. discloses receiving, a response message including the identifier to the multimedia stream being broadcast, but fails to disclose the method wherein the decoder further comprises a wireless access point to an IP 
Luby et al. discloses wherein the decoder further comprises a wireless access point to an IP network, and wherein the user terminal accesses the content server via the decoder and via the IP network (paragraph 0016, 0088, 0105 teaches “Block serving infrastructure 101(1) is connected to a network 122, which could be, for example, an Internet Protocol ("IP") network such as the Internet.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein the decoder further comprises a wireless access point to an IP network, and wherein the user terminal accesses the content server via the decoder and via the IP network, as taught by Luby et al. into the system of Hou et al., Brown et al., Kannan et al., because such incorporation would allow more options for communication, thus increase user flexibility of the system.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484